[Cite as State v. Brown, 2022-Ohio-4314.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                   :
                                                 :
         Appellee                                :   Appellate Case No. 2021-CA-67
                                                 :
 v.                                              :   Trial Court Case No. 2021-CR-541
                                                 :
 ZACHARIAS BROWN                                 :   (Criminal Appeal from
                                                 :   Common Pleas Court)
         Appellant                               :
                                                 :

                                            ...........

                                            OPINION

                          Rendered on the 2nd day of December, 2022.

                                            ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, Appellate Division, 50 East Columbia Street, Suite 449,
Springfield, Ohio 45502
       Attorney for Appellee

DONALD K. POND, JR., Atty. Reg. No. 0068880, 567 East Turkeyfoot Lake Road, Suite
107, Akron, Ohio 44319
      Attorney for Appellant
                                                                                          -2-


                                      .............

LEWIS, J.

       {¶ 1} Defendant-Appellant Zacharias Brown appeals from his conviction in the

Clark County Common Pleas Court following his guilty plea to one count of carrying a

concealed weapon. For the following reasons, we affirm the judgment of the trial court.

         I.   Facts and Procedural History

       {¶ 2} On August 24, 2021, Brown was indicted on one count of carrying a

concealed weapon, in violation of R.C. 2923.12(A), a felony of the fourth degree, and one

count of improper handling of a firearm in a motor vehicle, in violation of R.C. 2923.16(B),

a felony of the fourth degree. Both counts carried a forfeiture specification for the firearm

seized during the offense.

       {¶ 3} On November 15, 2021, Brown entered a negotiated plea in which he agreed

to plead guilty to carrying a concealed weapon as charged in the indictment and to forfeit

the firearm in exchange for a dismissal of the charge of improper handling of a firearm in

a motor vehicle. There was no agreement as to sentencing; however, the parties agreed

to obtain a presentence investigation report (“PSI”). The trial court accepted Brown’s

plea, found him guilty, and ordered the PSI to be completed prior to sentencing.

       {¶ 4} A sentencing hearing was held on December 6, 2021. Prior to imposing

sentence, the following exchange occurred:

       THE COURT: * * * The defendant is before the Court this morning for

       disposition, having pled guilty to carrying a concealed weapon, a fourth[-]

       degree felony.
                                                                                 -3-


       The Court ordered a pre-sentence investigation. I have received

and reviewed a report prepared by the probation department.

       Is there anything from the defense, Mr. Juergens?

MR. JUERGENS: Thank you. I have received and reviewed this pre-

sentence investigation report. From what I see, the defendant has no prior

felony charges, was not on probation or post-release control at the time of

the offense; and I believe what he stated in his version to be true that

essentially he and his girlfriend Rose, who is present in the courtroom today,

they were taking a trip but as far as where the gun came from, I don’t know.

Zacharias doesn’t generally carry a gun with him.          So it simply was

something that he was stopped, had a gun in the car, and he’s been

charged.

       I believe that he would be a great candidate for community control,

and I think that that’s what the Court should order at this time. Thank you.

THE COURT: Thank you. Is there anything you’d like to say at this time,

Mr. Brown?

THE DEFENDANT: No, Your Honor.

THE COURT: Okay. Does the State have anything?

[THE PROSECUTOR]:          Your Honor, the State has reviewed the pre-

sentence investigation report.    The defendant scored moderate on the

Ohio Risk Assessment Survey. He has, as defense counsel stated, he has

no prior felonies.
                                                                                         -4-


              He has a menacing, a disorderly conduct, and attempted failure to

      comply and driving under suspension.           However, because the case

      involves a firearm, mandatory community control is not applicable.

              The facts surrounding this case, there’s a little interest. They hint

      that there is some kind of drug dealing going on, but obviously no drugs

      were found in the vehicle. But the firearm in question was a handgun with

      an extended .22 round magazine that was found to be loaded.

              The defendant in this case, he really takes no responsibility for the

      gun. He claims he didn’t even know it was there. With regard to the

      sentencing, Your Honor, the State would defer to the Court’s judgment.

      MR. JUERGENS: Your Honor, if I could just briefly respond to that. There

      are hints that seems to go towards drug dealing, and I’ve talked to Mr.

      Brown at length on this.

              He indicates that the $2,660 [sic] found in cash in the car was his

      father’s from the stimulus check that he received way back in April of last

      year.

              And so, you know, there’s a hint that’s saying that, but there’s just no

      proof, and the defendant strongly disputes that.

              Thank you.

Sentencing Tr. p. 3-5.

      Following those statements, the trial court imposed a sentence of 17 months in

prison and ordered the firearm to be forfeited to the State pursuant to the parties’
                                                                                          -5-


agreement.    The judgment entry was filed on December 7, 2021, and included the

following order regarding disposition of property:

              IT IS HEREBY ORDERED that the Glock Model 22 (Serial #

       AESM382) is forfeited to the State pursuant to the terms of the plea

       agreement.

              IT IS FURTHER HEREBY ORDERED that any property or evidence

       held by law enforcement in connection with this case, not otherwise

       specified in this Entry, may be released, destroyed, converted to law

       enforcement use, or otherwise disposed of sixty (60) days after the filing of

       this Entry provided that (1) no appeal is pending and (2) approval is

       obtained from the Clark County Prosecutor or his Assistant.

       {¶ 5} Brown filed a timely notice of appeal and raises two assignments of error.

        II.   Right to Allocution

       {¶ 6} In his first assignment of error, Brown alleges that the trial court denied him

his right of allocution prior to sentencing. Specifically, Brown contends that he did not

have an opportunity to be the last person to make a statement at sentencing, which

violated his right to due process. We disagree.

       {¶ 7} Pursuant to Crim.R. 32(A)(1), at the time of sentencing, the trial court must

“[a]fford counsel an opportunity to speak on behalf of the defendant and address the

defendant personally and ask if he or she wishes to make a statement in his or her own

behalf or present any information in mitigation of punishment.” “If the court imposes

sentence without affording the defendant an opportunity to allocute, then resentencing is
                                                                                          -6-


required unless the error was invited or harmless.” State v. Beasley, 153 Ohio St.3d

497, 2018-Ohio-493, 108 N.E.3d 1028, ¶ 200, citing State v. Osie, 140 Ohio St.3d 131,

2014-Ohio-2966, 16 N.E.3d 588, ¶ 179. “While the defendant may waive the right of

allocution, Crim.R. 32(A)(1) imposes an affirmative duty on the court to speak directly to

the defendant on the record and inquire whether he or she wishes to exercise that right

or waive it.” State v. Sexton, 2d Dist. Greene No. 2004-CA-14, 2005-Ohio-449, ¶ 31,

citing State v. Campbell, 90 Ohio St.3d 320, 326, 738 N.E.2d 1178 (2000).               The

requirement of allocution is considered fulfilled when the conduct of the trial court clearly

indicates to the defendant and his counsel that each has a right to make a statement prior

to the imposition of sentence.     Defiance v. Cannon, 70 Ohio App.3d 821, 828, 592

N.E.2d 884 (3d Dist.1990).

       {¶ 8} The record reflects that both Brown and his defense counsel were personally

and individually provided the opportunity to address the court in mitigation of punishment

on Brown’s behalf in accordance with Crim.R. 32(A). Although his counsel made a

statement, Brown declined to submit anything on his own behalf. Thus, Brown was

afforded his right of allocution. Nevertheless, Brown argues that his right of allocution

encompassed not only his right to make a statement in mitigation, but also an opportunity

to respond to the State’s sentencing statements, even though his counsel responded on

his behalf. We do not agree.

       {¶ 9} In State v. Yates, 195 Ohio App.3d 33, 2011-Ohio-3619, 958 N.E.2d 640 (2d

Dist.), we considered a similar argument. In that case, both Yates and his counsel spoke

at the start of the sentencing hearing. After that, but before imposing sentence, the trial
                                                                                          -7-


court discussed a bondsperson's report that it then used to challenge Yates's statement.

The record was unclear as to whether Yates or his counsel was aware of the report prior

to their opportunity for allocution. The court then imposed sentence without letting Yates

speak again. Id. at ¶ 23. This Court explained that a trial court errs when a defendant

is given the opportunity for allocution, but then the court does not let the defendant

address new information introduced and considered by the trial court before imposing

sentence. Id. at ¶ 21. The error is presumed to be prejudicial but may be rebutted if the

defendant declined to speak at the proper time or if the new evidence was extraneous.

Id. at ¶ 22. “The error will also be harmless when the defendant does not object to the

new information or if the court's reasons for the enhanced sentence are unrelated to it.”

Id.

       {¶ 10} Having reviewed the record in this case, we conclude that no error occurred.

Unlike in Yates, there was no new information presented to the trial court from the State’s

comments that were not already known to the trial court or the parties. The State’s

comments echoed information contained in the PSI that included a statement from Brown

as to his version of events for the underlying facts of the case, as well as a police report

which documented the traffic stop and resulting basis for Brown’s charges. The PSI also

included Brown’s criminal record and his Ohio Risk Assessment Survey score. Both the

parties and the trial court reviewed the PSI prior to sentencing, and it was made part of

the record for our review.      Therefore, Brown had an opportunity to address the

information contained in the PSI when the trial court specifically inquired of him, but he

declined. Because no new information was presented by the State, there was no error
                                                                                       -8-


in the trial court’s not offering Brown a second opportunity to speak.

       {¶ 11} Even if there had been error, Brown has not established any prejudice

warranting reversal, and any error in not allowing him personally the opportunity to

respond to the State was harmless. “The defendant has the burden of showing prejudice

from the trial court's allocution error in order to compel resentencing.”        State v.

Brockington, 6th Dist. Sandusky No. S-18-035, 2019-Ohio-1812, ¶ 10, citing State v.

Reynolds, 80 Ohio St.3d 670, 684, 687 N.E.2d 1358 (1998).

       {¶ 12} Brown did not object to the prosecutor’s statements at any time, but his

counsel immediately responded to the State’s comments on Brown’s behalf, which

mitigated any potential prejudice Brown could have endured. Furthermore, there was no

indication in the record that Brown himself had wished to say anything on his own behalf

and was cut off or that he had requested to make additional comments but was refused.

Rather, he declined to make a statement when he was directly and personally offered the

opportunity for allocution previously.

       {¶ 13} In view of the foregoing, we conclude that Brown’s right to allocution was

not violated. Even if there had been error, he did not suffer any prejudice under these

circumstances, and any error was harmless. The first assignment of error is overruled.

        III.   Disposition of Property

       {¶ 14} In his second assignment of error, Brown contends that the trial court’s

judgment entry was contrary to statute and violated due process of law. Specifically,

Brown alleges that the judgment entry unlawfully ordered him to forfeit the money law

enforcement officers seized during his traffic stop and that the order did not comply with
                                                                                           -9-


due process requirements for forfeitures. We do not agree with Brown’s contention that

the entry ordered forfeiture of the money and violated his due process rights.

       {¶ 15} “R.C. 2981.02 allows forfeiture of property to the State pursuant to either

the criminal or delinquency process in R.C. 2981.04, or the civil process in R.C. 2981.05.”

State v. Jamison, 2d Dist. Montgomery No. 23211, 2010-Ohio-965, ¶ 9. In State v.

Ihrabi, 2017-Ohio-8373, 87 N.E.3d 267 (2d Dist.), we explained that a criminal forfeiture

is initiated by incorporating a specification in the charging instrument consistent with R.C.

2941.1417 or, after the initiation of charges has occurred, by providing the defendant with

prompt notice in conformity with Crim.R. 7(E).        On the other hand, a civil forfeiture

proceeding is initiated by the prosecutor's filing of a civil complaint in the Common Pleas

Court requesting the forfeiture of property that is located within the jurisdiction of the

prosecutor's political subdivision and that is alleged to be connected to an offense as

contraband, proceeds, or an instrumentality. Id. at ¶ 14; R.C. 2981.05(A). Regardless

of whether the forfeiture proceedings are initiated in the criminal or civil context,

“[f]orfeiture may be ordered only after the prosecuting attorney has identified and notified

parties with an interest in the property, the trial court has conducted a hearing, and the

trier of fact has found that the property is subject to forfeiture.” State v. Leet, 2021-Ohio-

1334, 171 N.E.3d 835, ¶ 14 (2d Dist.). Forfeiture statutes must be strictly construed, and

forfeiture may not be ordered “unless the expression of the law is clear and the intent of

the legislature manifest.” (Citations omitted.) State v. Lilliock, 70 Ohio St.2d 23, 25-26,

434 N.E.2d 723 (1982).

       {¶ 16} R.C. Chapter 2981 permits “a law enforcement officer [to] seize property
                                                                                          -10-


that the officer has probable cause to believe is property subject to forfeiture.” R.C.

2981.03(A)(2). “Property subject to forfeiture” is defined to include “contraband” and

“proceeds” and may include “instrumentalities” that are used in or intended to be used in

a criminal offense or delinquent act. See R.C. 2981.01(B)(6), (10), and (13). Both

“instrumentality” and “proceeds” may include money.             R.C. 2981.01(B)(6); R.C.

2981.01(B)(11)(a). Law enforcement agencies must safely keep any property lawfully

seized until such time as it is no longer needed as evidence or for another lawful purpose.

R.C. 2981.11(A). “The property is then to be disposed of pursuant to R.C. 2981.12,

which governs ‘unclaimed or forfeited property,’ and 2981.13, which governs property

ordered forfeited as contraband.” Jamison at ¶ 30.

       {¶ 17} According to the PSI, law enforcement seized several items of property

during the traffic stop, including a firearm and $2,665 in U.S. currency.           Brown’s

indictment complied with R.C. 2981.04(A)(1) and R.C. 2941.1417(A) in listing that the

firearm was subject to forfeiture. The U.S. currency was not listed in the indictment, and

there is no indication in the record that the State provided notice to Brown that it intended

to seek forfeiture of the money.

       {¶ 18} Pursuant to the plea agreement, the parties agreed, both orally and in

writing, that the firearm was subject to forfeiture and that Brown would forfeit the firearm.

As a result of that agreement, the trial court ordered the forfeiture of the firearm to the

State. This was reflected both at the sentencing hearing and in the judgment entry. The

money, however, was not ordered forfeited at either the sentencing hearing or in the

judgment entry. The judgment entry provided that “any property or evidence held by law
                                                                                         -11-


enforcement in connection with this case, not otherwise specified in this Entry, may be

released, destroyed, converted to law enforcement use, or otherwise disposed of sixty

(60) days after the filing of this Entry provided that (1) no appeal is pending and (2)

approval is obtained from the Clark county Prosecutor or his Assistant.” (Emphasis

added.) Judgment Entry, December 7, 2021. Thus, the court did not order that the

money be forfeited to any entity.

       {¶ 19} R.C. 2981.11 addresses a law enforcement agency’s duty to return property

in its custody to persons entitled to possession of the property. R.C. 2981.11(A)(1)

provides that “(a)ny property that has been * * * otherwise lawfully seized or forfeited and

that is in the custody of a law enforcement agency shall be kept safely by the agency,

pending the time it no longer is needed as evidence or for another lawful purpose, and

shall be disposed of pursuant to sections 2981.12 and 2981.13 of the Revised Code.”

Thus, “[i]f an item is potentially needed for evidence or for some other lawful purpose, it

may be held.    Alternatively, if the item is no longer needed, it may be returned or

otherwise disposed.” State v. Bates, 6th Dist. Williams No. WM-11-007, 2012-Ohio-

1397, ¶ 14.

       {¶ 20} In this case, there was no allegation that the money was not lawfully seized.

Therefore, the police department was required to safely keep the money until it was no

longer “needed as evidence or for another lawful purpose.” R.C. 2981.11(A)(1). Until

Brown was sentenced in his criminal case, presumably the money was maintained by law

enforcement as potential evidence to be used at trial. Thus, the trial court’s disposition

reasonably provided that the property could be lawfully disposed of, including return of
                                                                                           -12-


the property, after sentencing, provided that no appeal was pending and the evidence

was no longer needed. Because of the possibility of having the conviction reversed on

appeal, a chance remained that the money could be needed as evidence. See State v.

Patton, 2d Dist. Greene No. 2013-CA-41, 2014-Ohio-3000 (determining that because the

possibility of an appeal and retrial of the defendant's conviction had passed, there was

no longer a need for the State to maintain property that had been seized as part of a

criminal case). Accordingly, not only did the trial court not order forfeiture of the money

at issue, but the trial court’s general order for disposition of property did not conflict with

the forfeiture statute’s due process requirements.           We overrule Brown’s second

assignment of error.

        IV.    Conclusion

       {¶ 21} Having overruled both of Brown’s assignments of error, the judgment of the

trial court is affirmed.

                                       .............



TUCKER, P.J. and DONOVAN, J., concur.


Copies sent to:

Ian A. Richardson
Donald K. Pond, Jr.
Hon. Douglas M. Rastatter